    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 1 of 9



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


LAKEVIEW LOAN SERVICING, LLC.,                  )
                                                )
                  Plaintiff,                    )
                                                )
            v.                                  )                   Civil Action No. 2016-0065
                                                )
GWENDOLYN ADRIANA COLLINS a/k/a                 )
GWENDOLYN A. COLLINS,                           )
                                                )
                  Defendant.                    )
________________________________________________)

Attorneys:
Matthew R. Reinhardt, Esq.,
St. Thomas, U.S.V.I.
       For Plaintiff

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the “Motion for Default Judgment” (Dkt. No.

15) filed by Plaintiff Lakeview Loan Servicing, LLC (“Plaintiff”) against Defendant Gwendolyn

Adriana Collins a/k/a Gwendolyn A. Collins (“Defendant”). For the reasons discussed below, the

Court will grant in part and deny without prejudice in part Plaintiff’s Motion.

                                    I.      BACKGROUND

       On September 28, 2016, Plaintiff filed a Complaint against Defendant alleging causes of

action for debt and foreclosure of a mortgage on real property. (Dkt. No. 1 at ¶¶ 11-15). Plaintiff

alleges that Defendant executed a Note on November 5, 2009, in which she promised to pay

Ramber Corp the principal amount of $294,000.00, together with interest at the rate of 5.375% per

annum, in equal monthly payments of $1,646.32. (Id. at ¶ 5; Dkt. No. 1-1). The Note was secured

by a Mortgage with Mortgage Electronic Registration Systems, Inc. (“MERS”), as Nominee for
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 2 of 9



Ramber Corp, that was executed by Defendant on the same day. The Mortgage placed a lien on

real property (“Property”) described as:

       Plot No. 63 (0.668 U.S. acre, more or less) of Estate Mary’s Fancy, Queen Quarter,
       St. Croix, U.S. Virgin Islands, as more fully shown on OLG Drawing No. 4293,
       dated January 17, 1986.

(Dkt. Nos. 1 at ¶ 7; 1-2 at 2). The Mortgage was recorded at the Office of the Recorder of Deeds

for the District of St. Croix on November 16, 2009. (Dkt. Nos. 1 at ¶ 8; 1-2 at 9).

       The Complaint alleges that in April 2016, MERS assigned the Mortgage to Plaintiff and

that assignment was recorded on May 6, 2016 at the Office of the Recorder of Deeds for the District

of St. Croix. (Dkt. Nos. 1 at ¶ 9; 1-3). Plaintiff asserts that it owns and/or holds the Note and

Mortgage and is entitled to enforce the same. (Dkt. No. 1 at ¶ 11).

       Plaintiff further alleges that, beginning November 1, 2015, Defendant defaulted under the

terms of the Note and Mortgage by failing to pay monthly installments of principal and interest as

they became due, and that Defendant was given notice of the default. (Id. at ¶¶ 12-13; Dkt. No. 1-

5). Plaintiff further asserts that pursuant to the terms of the Note, it elected to declare the entire

unpaid principal sum, with all accrued interests and late charges due, and immediately payable.

(Dkt. No. 1 at ¶ 14).

       Plaintiff alleges that Defendant owes it the unpaid principal balance of $262,942.56; unpaid

interest accrued; and reimbursement of any advances, expenses, fees, costs and late charges

accrued before and during this action. Id. at 4. Plaintiff further asks that the Court: find that its

Mortgage is valid; determine the priority of liens; foreclose Plaintiff’s lien against the Property;

and direct that the Property be sold to satisfy Defendant’s debt to Plaintiff. In addition, Plaintiff

requests an award for its attorneys’ fees and costs in obtaining judgment and the award of a




                                                  2
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 3 of 9



personal judgment against Defendant for any deficiency that may exist after the sale of the

Property. Id. at 4-5.

        Defendant was served with a copy of the Summons and Complaint on November 12, 2016.

(Dkt. No. 5-1). She has neither answered the Complaint nor appeared in this action. The Clerk

filed an Entry of Default against Defendant on March 20, 2017. (Dkt. No. 11).

        Thereafter, Plaintiff filed the instant Motion for Default Judgment and Memorandum of

Law (Dkt. No. 15), along with a “Declaration of Counsel” addressing Defendant’s age,

competency, and military status (Dkt. No. 15-7). In response to an Order from this Court, Plaintiff

subsequently filed an Affidavit of Indebtedness. (Dkt. No. 27).

        Plaintiff argues that the procedural elements for default judgment have been satisfied

because: Defendant was properly served with copies of the Summons and Complaint; the Clerk

entered default against her; and she is not an infant or incompetent person, nor is she in the military

service. (Dkt. No. 15 at 6-8). Plaintiff also contends that the pleadings in this action provide a

sufficient basis for entry of default judgment on the merits of its claims, as the documentation

shows that Defendant executed the Note and the Mortgage; Plaintiff has possession of the original

Note and is holder of the Mortgage; Defendant defaulted under the terms of the Note and

Mortgage; Defendant was given proper notice of the default and she failed to cure that default; and

Plaintiff properly elected to accelerate the amounts due and owing and foreclose on the Property.

Id. at 6. In addition, Plaintiff asserts that it has demonstrated its entitlement to default judgment

under the factors set forth in Chamberlain v. Giampapa, 210 F.3d 154 (3d Cir. 2000). Id. at 6-9.

Finally, Plaintiff asserts that it is entitled to an award of costs and attorneys’ fees incurred in the

prosecution of this action. Id. at 9-10.




                                                  3
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 4 of 9



        In support of the Motion, Plaintiff filed an Affidavit of Indebtedness signed by an employee

of Plaintiff’s loan servicer, who explained how Plaintiff’s document management system keeps

track of and maintains records of debit and credit transactions related to the Mortgage and original

Note. (Dkt. No. 27-1 at ¶¶ 2-6). After Plaintiff stayed this action following the impact of

Hurricanes Irma and Maria (Dkt. Nos. 16, 18, 21), this Court issued an Order requiring Plaintiff to

file an Updated Affidavit of Indebtedness with supporting documents and “a detailed explanation

of the damages sought.” (Dkt. No. 26). Plaintiff was also ordered to bring all amounts current as

of the date of filing, or as close thereto as practicable. Id.

        After another period where the case was stayed, Plaintiff filed an Updated Affidavit of

Indebtedness, executed by Cheryl Decker. (Dkt. No. 37). 1 The Updated Affidavit sets forth the

amounts allegedly due and owing through October 24, 2020: an unpaid principal balance of

$262,942.56; unpaid interest from October 1, 2015 through October 24, 2020 of $71,556.18;

escrow advances of $28,287.66 for hazard insurance and property taxes; accumulated late charges

of $246.96; and a “recoverable balance” of $9,909.50 for monthly inspection fees, lawn

maintenance costs, Competitive Market Analyses, property preservation costs, and various




1
  The Court finds that the Updated Affidavit of Indebtedness is still not as clear as the Court’s
Order required. While supporting documentation is attached, neither the Affidavit nor the
documents themselves explain the abbreviations used for some of the expenses claimed. While
some expenses are self-explanatory (i.e., lawn maintenance) other expenses are not described
sufficiently for the Court to determine the type of service paid for by Plaintiff and whether the
expense was warranted or necessary to maintain the property or preserve Plaintiff’s interests (i.e.,
“securing,” “property pres.”). There is also no explanation why the amount requested—
$9,909.50—differs from the total corporate account balance reflected on the document of
$10,781.00. (Dkt. No. 37-1 at 66).




                                                    4
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 5 of 9



attorneys’ fees, for a total amount due of $372,942.86. Id. at ¶ 8. Ms. Decker asserts that interest

accrues on the outstanding debt at the per diem rate of $38.72. Id.

       In addition, counsel submitted an affidavit asserting that he investigated whether Defendant

was in the military service by conducting a search on the Department of Defense Manpower Data

Center website and found no information that Defendant has ever been an active duty

servicemember. (Dkt. Nos. 15-7 at ¶ 6; 15-8). Counsel also averred that he had no information that

Defendant was a minor or incompetent. (Dkt. No. 15-7 at ¶ 7-8).

                         II.     APPLICABLE LEGAL PRINCIPLES

       To succeed in a debt and foreclosure action, the plaintiff must prove three elements: (1) the

debtor executed a promissory note and mortgage; (2) the debtor is in default under the terms of the

note and mortgage; and (3) the lender is authorized to foreclose on the property mortgaged as

security for the note. Brouillard v. DLJ Mortg. Capital, Inc., 63 V.I. 788, 793 (2015); see also

Anthony v. FirstBank Virgin Islands, 58 V.I. 224, 229 (V.I. 2013); 55 AM. JUR. 2D Mortgages §

604 (2019) (foreclosure requires a valid mortgage, default on part of mortgagor, and foreclosure

in compliance with terms of contract).

       In an application for an entry of default judgment, the Court accepts as true any facts

contained in the pleadings regarding liability. Legal conclusions, however, are not deemed

admitted, nor are the extent and amount of damages claimed by a party. See Polidoro v. Saluti,

675 F. App’x 189, 190 (3d Cir. 2017); Star Pacific Corp. v. Star Atl. Corp., 574 F. App’x 225, 231

(3d Cir. 2014); Fed. R. Civ. P. 8(b)(6). “Parties are not entitled to an entry of default judgment as

of right; instead, the matter is addressed to the sound discretion of the court.” Bank of Nova Scotia

v. Robinson, 2018 WL 1513269, at *3 (D.V.I. March 27, 2018) (citing Catanzaro v. Fischer, 570




                                                 5
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 6 of 9



F. App’x 162, 165 (3d Cir. 2014); Tozer v. Charles A. Krause Milling Co., 189 F.3d 242, 244 (3d

Cir. 1951)).

       An application for entry of default judgment must contain evidence, by affidavits and/or

documents, of the following:

       (1) the entry of default pursuant to Rule 55(a); (2) the absence of any appearance
       by any party to be defaulted; (3) that the defendant is neither an infant nor an
       incompetent [person]; (4) that the defendant has been validly served with all
       pleadings; (5) the amount of judgment and how it was calculated; (6) and an
       affidavit of non-military service in compliance with the [Servicemember’s] Civil
       Relief Act.

Bank of Nova Scotia v. Tutein, 2019 WL 2656128, at *3 (D.V.I. June 27, 2019) (quoting Flagstar

Bank, FSB v. Rivers, 2014 WL 1101859, at *3 (D.V.I. Mar. 18, 2014); Fed. R. Civ. P. 55(b).

Additionally, the Court must assess three factors when determining whether default judgment is

appropriate: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears

to have a litigable defense, and (3) whether defendant’s delay is due to [defendant’s] culpable

conduct.” Chamberlain, 210 F.3d at 164 (citing United States v. $55,518.05 in U.S. Currency, 528

F.2d 192, 195 (3d Cir. 1984)).

                                        III.   ANALYSIS

       The factual allegations of the Complaint, as supported by the accompanying documents,

set out all the necessary elements to entitle Plaintiff to judgment. Plaintiff has adequately alleged

that (1) Defendant executed a Note and Mortgage with its predecessor-in-interest; (2) that

Defendant is in default under the terms of the Note and Mortgage; and (3) the Note and Mortgage

were properly transferred to Plaintiff, who possesses the same and is therefore authorized to

enforce the Mortgage and Note. Brouillard, 63 V.I. at 793.

       In addition, Plaintiff has satisfied all of the requirements necessary to obtain a default

judgment against Defendant. It has properly shown that: (1) default was entered against Defendant
                                                 6
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 7 of 9



by the Clerk of Court (Dkt. No. 11); (2) Defendant has not appeared; (3) Defendant is neither an

infant nor incompetent person (Dkt. No. 15-7 at ¶¶ 7-8); and (4) Defendant was validly served

with process. (Dkt. No. 5). In addition, Plaintiff established that it investigated and found no

information indicating that Defendant was in the military service as defined in the

Servicemember’s Civil Relief Act, 50 App. U.S.C. §§ 501 et seq. (Dkt. No. 15-8).

       Plaintiff also has shown with specificity how it calculated most of the amount claimed.

(Dkt. No. 27). As set forth in the Declaration of Indebtedness and exhibits attached thereto,

Plaintiff seeks unpaid principal of $262,942.56; accrued unpaid interest from October 1, 2015

through October 24, 2020 totaling $71,556.18; escrow advances for taxes and hazard insurance

totaling $28,287.66; and late fees of $246.96, for a total indebtedness of $363,033.36 as of October

24, 2020, with interest accruing at $38.72 per diem thereafter until the date of judgment. (Dkt. No.

36 and Exhibits).

       Plaintiff also seeks to include in its Judgment a “recoverable balance/corporate advances”

of $9,909.50. However, the Updated Affidavit of Indebtedness fails to adequately explain various

expenses identified as “securing,” “property pres,” and “FNMA FCL Invoice”—in terms of the

types of services provided, the need for the services, or the reasonableness of the charges—to

permit the recovery of those costs. In addition, the request for attorneys’ fees totaling $6,163.50

listed in this category fails to provide any information describing the legal services performed, the

hourly rate for such services, and how those services were reasonably necessary in this matter.

Accordingly, the Court will only award a total for the “recoverable balance/corporate advances”




                                                 7
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 8 of 9



of the amounts reflecting property inspection fees, lawn maintenance costs, and Competitive

Market Analyses totaling $3,806.00. (Dkt. No. 27-1 at 25-44). 2

       The Court has considered the Chamberlain factors and finds that the prejudice to Plaintiff

resulting from Defendant’s breach of her contractual obligations, together with the apparent

absence of a litigable defense, weighs in favor of the Court granting default judgment. In addition,

Defendant’s default was a result of her culpable conduct as evidenced by her refusal to respond to

the Complaint. See World Ent’mt Inc. v. Brown, 487 F. App’x 758, 762 (3d Cir. 2012) (finding

that defendant engaged in culpable conduct by, inter alia, failing to respond to complaint because

such failure showed a willful disregard for plaintiff’s legal communications); Cohen v. Gabriel

Enters., Inc., 2013 WL 1154847, at *5 (D.V.I. Mar. 21, 2013) (citing cases finding culpable

conduct where defendants failed to answer complaint).

       Accordingly, default judgment against Defendant is appropriate.

                                       IV. CONCLUSION

       Plaintiff has satisfied the requirements necessary for entry of a default judgment against

Gwendolyn A. Collins. The Court will grant in part Plaintiff’s Motion for Default Judgment (Dkt.

No. 15) on the debt and foreclosure causes of action in its Complaint. In this regard, the Court will

award Plaintiff an unpaid principal balance of $262,942.56; accrued unpaid interest from October

1, 2015 through October 24, 2020 totaling $71,556.18; a “recoverable balance/corporate advances”

totaling $3,806.00; escrow advances for taxes and hazard insurance totaling $28,287.66; and late


2
 The Court will permit Plaintiff to recover any of the disallowed expenses upon a more detailed
showing of the types of services provided and the reasons the expenses were necessary. To recover
attorneys’ fees, Plaintiff also must comply with the established method of proving that legal fees
are reasonable. See United States v. Woods, 2016 WL 6471448, at *9 (D.V.I. Oct. 31, 2016).



                                                 8
    Case: 1:16-cv-00065-WAL-GWC Document #: 39 Filed: 12/23/20 Page 9 of 9



fees of $246.96, for a total indebtedness of $366,839.36 as of October 24, 2020 with interest

accruing at $38.72 per diem thereafter until the date of judgment. The balance of the requested

“recoverable balance/corporate advances” of $6,103.50 will be denied without prejudice. In

addition, in the absence of any evidence of superior liens against the Property, the Court finds that

Plaintiff’s lien is superior to any and all liens recorded against the Property after November 5,

2009.

        An appropriate Judgment and Order accompanies this Memorandum Opinion.

Date: December 23, 2020                               ________/s/_______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 9
